Citation Nr: 1208026	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, L. W.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board.  

In November 2011, the Veteran testified before the undersigned at a hearing at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current hearing loss and tinnitus are related to his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b) In view of the Board's favorable decision to grant service connection for a bilateral hearing loss disability and tinnitus in the analysis below, any further discussion as to any lapses in duties to assist and notify would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that his current hearing loss disability and tinnitus are the result of having to qualify for the M-1 rifle and Army 45 pistol as a payroll clerk during advanced infantry training while assigned to the 2nd Armored Division at Fort Hood, Texas and from being transported on a loud cargo plane (C-124) while on temporary duty assignment (TDY) for OPERATION BIG LIFT in Germany in 1963-1964.  He also maintains that while serving as a payroll specialist with the 2nd Armored Division, he had to pay soldiers on the firing range as well as participate in combat training exercises.  The Veteran contends that while he was stationed in Germany, he had worked near a "mock war area" where tanks were fired 24 hours a day.  He avers that he was not issued hearing protection during service, and that he did not have any post-service occupational or recreational noise exposure with the exception of having to mow his lawn.  The Veteran contends that his hearing loss and tinnitus have progressively worsened ever since service discharge in 1965.  (See February 2009 VA audiological examination report, VA Form 646, Statement of Accredited Representative in Appealed Case, dated and signed in November 2009, and November 2011 Transcript (T.) at pages (pgs.) 8-11)).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, certain chronic diseases, including "other organic diseases," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in January 1965.  See 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  are 26 decibels or greater.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.3385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

The Veteran has a current diagnosis for sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See February 2009 VA audiological examination report.) 

Further, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010)(VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's service personnel records (SPRs) do not confirm that he had temporary or permanent foreign service, to include a TDY to Germany from 1963-1964.  Thus, the veteran's claim of service in Germany is entitled to no probative weight in deciding the claim in the absence of supporting documentation received from the service department.  The Veteran's SPRs, however, do show that from early July 1963 until service separation in 1965, he was assigned to the 502d Admin. Co. 2 Armored Division (AD) at Fort Hood, Texas as a pay specialist, as he has alleged.  

In addition, the Veteran's service treatment records (STRs) include audiograms conducted at his entrance into and separation from service.  These examination reports disclose that the Veteran's hearing had declined at all thresholds in the left ear and in the right ear at 4000 Hertz [testing at 3000 Hertz was not performed at service entrance in either ear.]  Of specific interest is a reading of 30 decibels at 4000 Hertz in the left ear at service discharge.  (See service entrance and separation examination reports, dated in January 1962 and December 1964).  Notwithstanding the foregoing, the Veteran's bilateral hearing loss shown at the December 1964 service separation examination did not reach the level to be considered a hearing disability, as defined by 38 C.F.R. § 3.385.  Nevertheless, the Board finds that the Veteran's report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his assignment to the 2nd Armored Division during advanced infantry training at Fort Hood, Texas and given the evidence of decreased hearing during service in the left ear at all decibels and the right ear at 4000 Hertz.  As such, for the purposes of this decision, the Veteran's military noise exposure is presumed.  38 U.S.C.A. § 1154(a).

The remaining questions on appeal are the following:  (1) is there evidence that shows an indication of hearing loss while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385; and, (2) is there a medically sound basis to attribute the post service findings to his in-service noise exposure.  Hensley, 5 Vet. App at 159.   

As noted above, the Veteran's STRs include audiograms conducted at the Veteran's entrance into and separation from service, which show that the Veteran's hearing declined in the left ear at all thresholds and the right ear at 4000 Hertz, evidencing diminished hearing in service.  Testing at 3000 Hz was not performed at service entrance.  Of specific interest is a reading of 30 decibels at 4000 Hertz in the left ear at service discharge.  (See service entrance and separation examination reports, dated in January 1962 and December 1964).  

Now, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss to the Veteran's in-service acoustic trauma.  Hensley , 5 Vet. App at 159.  The claims folder contains  competing private and VA medical statements that address this question.  

Evidence in support of the claims includes a private audiologist's July 2008 report. A review of that report reflects that the Veteran gave a history of in-service noise exposure that is consistent with that previously reported herein.  It was also noted that the Veteran did not have access to hearing protection during military service, and that he had denied any post-service hazardous noise exposure.  After testing the Veteran's hearing, the private audiologist diagnosed the Veteran with binaural hearing loss and tinnitus.  It was the private audiologist's opinion, after a review of the Veteran's service history, that it was as likely as not that his hearing loss and tinnitus were associated with his exposure to hazardous noise in service.  (See July 2008 report, prepared by L. L. I., AuD, CCC-A).  

In contrast to the private audiologist's favorable opinion is a February 2009 VA examiner's opinion.  After a review of the Veteran's STRs, service and post-service noise history and audiological evaluation, the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not secondary to acoustic trauma from his military experience because his STRs indicated normal hearing sensitivity at service discharge in January 1965.  With respect to the Veteran's tinnitus, the examiner also added that the Veteran was unable to link it to a time period during service.  (See February 2009 VA audiological examination report). 

Also in support of the Veteran's claims is a November 2009 report, prepared by J. W. E., M. D.  Dr. J. E. noted that the Veteran provided a history of in-service noise exposure from his assignment with the Second Armored Division and during transport to and from Germany on a C-124/C-130 that is consistent with that previously reported herein.  Dr. J. E. also indicated that the only post-service occupational and recreational noise exposure sustained by the Veteran was from having to mow his lawn.  After a physical evaluation of the Veteran, Dr. J. E. diagnosed the Veteran with noise-induced hearing loss and noise-induced tinnitus.  
After a review of the Veteran's medical/service records and examination of the Veteran, Dr. J. E concluded that the above-cited disabilities were as likely as not due to, and a consequence of, the Veteran's military service.  

In support of his conclusion, Dr. J. E. maintained that the VA examiner's 2009 opinion that a normal hearing audiogram at service separation meant that the Veteran would not have had sustained noise exposure that would have caused his hearing loss was incorrect.  Dr. J. E. indicated that the Veteran's audiograms were classic for noise-inducted hearing loss.  In this regard, Dr. J. E. stated that the hearing apparatus in the Veteran's ears was injured during military service and with the continued deterioration caused by the acute acoustic noise injuries, his hearing loss had gradually worsened, as reflected by his discharge examination and post-service private and VA audiometric examination reports.  Overall, Dr. J. E. opined that the only way one could conclude that the Veteran did not have hearing loss [related to service] is to find him not credible and to have lied about being in the C-130 and in the Armored Division.  Dr. J. E. indicated that he found nothing in the Veteran's records or upon examination to find him not credible.  

The Board finds that none of the VA and private medical nexus opinions is more probative than the other opinions.  Rather, each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so). 

Additionally, the Board finds that the Veteran has credibly testified that he has experienced bilateral hearing loss and tinnitus since his in-service exposure to acoustic trauma.   The Veteran is competent to provide lay testimony of continuing symptoms of decreased hearing acuity since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran has submitted statements from his family and friends that support his allegations of in-service noise exposure at Fort Hood, Texas and Germany. 

After a review of the record, and in giving considerable weight to the Veteran's credible statements and testimony provided throughout the appeal; the increase in auditory thresholds in both ears when comparing the January 1962 and December 1964 in-service audiograms; service personnel records reflecting that the Veteran was assigned as a pay specialist to the 2nd Armored Division at Fort Hood, Texas; statements from his family and friends that support his allegations of having sustained noise exposure while stationed, in part, at Fort Hood, Texas; a lack of post-service noise and recreational noise exposure with the exception of the Veteran having operated a lawn mower; two private opinions in support of the claims, to include Dr. J. E.'s above-cited opinion, which is, in part, consistent with the Veteran's credible history that he was stationed at Fort Hood, Texas with the Second Armored Division and an increase in the Veteran's hearing loss and tinnitus as evidence by his discharge examination and post-service audiometric examinations, the Board finds the evidence for and against the claim to be in approximate balance.  The Board also notes that while the Dr. J. E. did not specifically give an opinion on the etiology of the Veteran's reported tinnitus, he did note that the Veteran associated his tinnitus together with his hearing loss, which he linked to service.  

There is evidence against the claim, inasmuch as the personnel records do not confirm the Veteran's TDY to Germany, the contemporaneous record does not documented hearing loss or tinnitus for many years after active duty, and the February 2009 VA examiner provided an opinion against the claims.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claims are granted.  38 U.S.C.A. § 5107(b)  (West 2002).


ORDER

Service connection for a bilateral hearing loss disability is warranted.

Service connection for tinnitus is warranted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


